DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed July 13, 2022 have been fully considered but they are not persuasive. Amendments to the current set of claims includes incorporating elements of previous dependent Claim 7 into the independent claims and addition of new dependent Claims 36-38.
On page 8 of the Remarks section, as indicated by the page number at the bottom of each page, Applicant discusses the status of the claims, and the previous interview held July 12, 2022.  On page 9, Applicant discusses the previous 112(b) rejection upon dependent Claim 7, arguing that the amendments made should result in the 112(b) rejection withdrawal.  Here, the Examiner notes that Claim 7 which was amended and incorporated into the independent claims, still has a 112(b) issue similar to the previous set of claims, upon further review.  The Examiner finds that “zeolite’ does not have a corresponding hardness value comparable to the claimed MyCelx hardness values.  Thus, the 112(b) issue still stands for independent claims.
On pages 8-9, Applicant argues that the previous combination of references does not disclose the currently claimed invention of independent Claims 1, 21 & 26.  Specifically, Applicant points to the fused alumina disclosed in previous secondary reference Bennett et al., (“Bennett”, US 4,626,359), arguing that the removal of “metal oxide” from the claims now indicates that Bennett would no longer disclose the claimed materials of the independent claims.  However, upon further review of the materials claimed and the alumina disclosed in Bennett, the Examiner finds that “natural and synthetic ceramic” includes “alumina” or “aluminum oxide” when reviewing the relevant literate.  For example, the Examiner points to “Aluminum oxide ceramics”, (Concise Encyclopedia of Advanced Ceramic Materials, pages 16-20, published 1991), which states on page 16, “Aluminum oxide…traditionally referred to as alumina, is the most established of the engineering ceramics”.  Thus, the Examiner must maintain the previous prior art rejection of the independent claims using Alper, Bennett and Mertens.
The remainder of Applicant’s remarks are considered moot since they do not present any specific arguments against the remainder of the previous prior art rejection.
However, the Examiner indicates allowable subject matter, specifically in the independent claims, upon removal of “natural or synthetic ceramic”, using the materials “spinel, beryl, topaz, and cubic zirconia”, after further searching and consideration of the claimed invention with those materials in the relevant fields of endeavor.
Specification
The disclosure is objected to because of the following informalities: please insert the WIPO publication number and date of the application, (WO 2018/075728, 04/26/2018), directly after the PCT application number and filing date in the first paragraph.  
Appropriate correction is required.
Claim Objections
Claim 21, 31, 34, & 37 are objected to because of the following informalities: they recite “the microporous granular media” and the earlier recitations state “the ACM microporous granular media” in Claim 21.  Examiner suggests rewriting to state “the ACM microporous granular media”.   The recitation in Claim 21 with issue is on line 8.  Appropriate correction is required.
Claim 26 is objected to because of the following informalities: Examiner suggests rewriting “the released contaminants” on the second to last line as “the contaminants that are released”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 21, 26, 32, 35, 38 and their dependent claims are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 21 & 26 recites a list of microporous granular media in which it may be “a spinel, natural or synthetic zeolite, natural or synthetic ceramic, beryl, topaz, and cubic zirconia”.  However, the Examiner notes that independent Claim 1 requires a MyCelx hardness of at least 7.5, in which the material must be harder than a test reference material with a known Mohs hardness of 7.5 as detailed on pages 11-12 and 36 of the instant Specification.  Upon further review, a few materials in this list still appear to have significantly lower Mohs hardness values than any test reference material of 7.5 or greater, notably “natural or synthetic zeolite” which appear to have a Mohs hardness value of anywhere from 3.5 to 5.  Thus, it is unclear how this type of material can have a MyCelx hardness value of 7.5 or greater as claimed already in Claim 1.
Claim 26 (on line 11), and Claims 32, 35, & 38 recite “the microporous granular media”.  There is insufficient antecedent basis for these limitations in the claims, and it is unclear if they are the same/different as “microporous granular substrate” previously recited in Claim 26.  Examiner suggests changing “media” to “substrate”.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6, 10, 15, 19, 21, 22, 26-28, & 31-38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alper, (US 2001/0042720), in view of Bennett et al., (“Bennett”, US 4,626,359), as evidenced by Washington Mills, (“Fused Mineral Properties”, 8 total pages, obtained from Web October 28, 2021, <https://www.washingtonmills.com/fused-minerals/fused-mineral-properties>), in further view of Mertens et al., (“Mertens”, US 10,351,639; The earlier patent publication date of the WIPO publication, June 16, 2016 is relied upon in this rejection).
Claims 1-6, 10, 15, 19, 33, 36 are directed to a method of removing oil and particulate contaminants from contaminated water, a method type invention group.
Regarding Claims 1-6, 10, 15, 19 & 33, 36, Alper discloses a method of removing oil from contaminated water, (See paragraphs [0016], [0017] and See Table 1), the method comprising the steps of:
a)    flowing water containing contaminants comprising suspended oil droplets and/or particulates through a filter bed comprising a microporous granular media (See paragraphs [0017] & [0018]; See paragraph [0058] or [0061]),
wherein at least a portion of the microporous granular media is at least partially coated or infused with an absorption composition comprising a homogeneous thermal reaction product of an oil component selected from the group consisting of glycerides, fatty acids, fatty acid esters, alkenes and alkynes, and a methacrylate or acrylate polymer component, (See paragraphs [0022], [0023], [0032] & [0061]); and
b)    coalescing at least a portion of the oil droplets during flow and retaining the portion of the oil droplets in the filter bed and/or retaining at least a portion of the particulates in the filter bed, (See paragraphs [0018], [0022] & [0061]),
Alper does not explicitly disclose: part of a) the microporous granular media comprising a microporous granular substrate having a standard MyCelx Hardness (HM) of greater than 7.5 and an average pore size from about 0.2 nm to about 30 nm, wherein the microporous granular media comprises spinel, natural or synthetic zeolite, natural or synthetic ceramic, beryl, topaz, and cubic zirconia, or further comprising the steps of: c) terminating the flow of the water after the portion of the oil droplets and/or particulates have been retained in the filter bed; and d) turbulently backwashing the filter bed with a backwash liquid to release the contaminants, and separating the contaminants from the filter bed.
However, the instant Specification defines the MyCelx Hardness (HM) as a relative hardness to a test reference material of known Mohs Hardness, such that a MyCelx Hardness (HM) of at least or about 7.0 must be harder than a test reference material that has a Mohs Hardness of at least or about 7.0 (See instant Specification; page 36, Iines 10-22; The MyCelx Hardness (HM) determination uses ... a sample of silica quartz (equivalent to silica sand) ... of Mohs hardness of 7. This MyCelx Hardness test is used to determine whether the candidate microporous granular substrate has a MyCelx Hardness HM greater than or about 7, designated HM >= 7.  The same testing process applies to establishing subsequent MyCelx Hardness HM of materials using test reference materials with a corresponding known Mohs hardness.  For example, a sample of topaz or cubic zirconia which is known to have a Mohs hardness of 8 can be used, and any candidate substrate that passes this test is assigned HM >= 8).
Bennett discloses a method of removing oil, (See column 7, lines 23-26, Bennett), and particulates from contaminated water, (See column 7, lines 23-24, lines 24-25, lines 32-33, Bennett), further comprising the steps of: c) terminating the flow of the water after the portion of the oil droplets and/or particulates have been retained in the filter bed, (See column 5, lines 9-25, See column 6, lines 44-50, Bennett; The fluid flow is stopped and drained, then it is sparged with air and settles); d) turbulently backwashing the filter bed with a backwash liquid to release the contaminants, and separating the contaminants from the filter bed, (See column 5, lines 16-17, See column 7, lines 31-34, Bennett), and the microporous granular media comprising a microporous granular substrate having a standard MyCelx Hardness (HM) of greater than 7.5, (See column 2, lines 45-50, Bennett; Silica sand according to the instant Specification as indicated above will have a “MyCelx Hardness” of at least or about 7.0, See column 2, lines 45-51, Bennett; the particular mineral filter materials also includes fused alumina, which has a Mohs hardness of 9.0, as evidenced on page 2 of Washington Mills.  Since fused alumina would clearly have an intrinsic Mohs hardness greater than any test reference material that has a Mohs hardness of 7.5, it would pass the testing procedure that would result in a MyCelx hardness value of 7.5 or greater as claimed.  Thus, the Examiner interprets that Bennett anticipates the claimed range at 9.0.  The Examiner also notes that aluminum oxide is also considered a “ceramic”), and wherein the microporous granular media comprises spinel, natural or synthetic zeolite, natural or synthetic ceramic, beryl, topaz, and cubic zirconia, (See column 2, lines 45-51, Bennett; The Examiner also notes that aluminum oxide is also considered a “ceramic”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the method of Alper by incorporating the microporous granular media comprising further comprising the steps of: c) terminating the flow of contaminated water after the coalesced oil and/or particulates have been retained in the filter bed; d) turbulently backwashing the filter bed with a backwash liquid to release the contaminants, and separating the released contaminants from the backwashed filter bed and a microporous granular substrate having a standard MyCelx Hardness (HM) of greater than 7.5 and wherein the microporous granular media comprises spinel, natural or synthetic zeolite, natural or synthetic ceramic, beryl, topaz, and cubic zirconia as in Bennett because Alper has typical changes in pressure drop across its filter containing particulates, (See Figure 1, paragraphs [0018] & [0020], Alper), so when a “preset pressure differential [or drop] across the filter” has been reached, backwashing is undertaken, (See column 4, lines 31-33, Bennett), such that “the filter is periodically cleaned by directing water upwards” which “is very well known in the water treatment industry and has been used for many years”, (See column 1, lines 8-12, Bennett).  Moreover, when backwashing, it will use granular substrates that are “relatively hard and thus withstands the tumbling action of the backwashing and fluidizing steps”, (See column 3, lines 9-11, Bennett).
Modified Alper does not disclose an average pore size from about 0.2 nm to about 30 nm.
Mertens discloses a method of adsorbing contaminants with a microporous granular substrate, (See column 1, lines 45-64, Mertens), wherein the microporous granular substrate has an average pore size from about 0.2 nm to about 30 nm, (See column 13, lines 59-67, column 14, lines 37-42; The pore sizes disclosed range from 12 angstroms to 80 angstroms, converting to a range of 1.2 to 8 nm, falling within the claimed range).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the method of modified Alper by incorporating an average pore size from about 0.2 nm to about 30 nm as in Mertens because “porous inorganic solids have found great utility as…separation media for industrial application” in which “mesoporous materials, such as…aluminas…are attractive materials for use in adsorption, separation…due to the uniform and tunable pores, high surface areas and large pore volumes” and “consequently, such mesoporous materials can be useful…as large capacity adsorbents”, when applied to the process of Alper which relies upon the absorption process in removing oils from water, (See Abstract and paragraph [0021], Alper).
Additional Disclosures Included:
Claim 2: A method according to claim 1, further comprising the step of: e) re-initiating the flow of the water containing contaminants through the filter bed, (See column 5, lines 4-24, or See column 6, lines 44-56, Bennett; The filtering and backwashing cycles were repeated multiple times in a row using the numbers stated in the cited passages)
Claim 3: A method according to claim 1, wherein the water containing contaminants further comprises oily particulates, and step b) further comprises coalescing and retaining the oily particulates in the filter bed, (See paragraphs [0018], [0022], [0041] & [0061], Table 1, Alper; the adsorbent portion of the adsorbent infused perlite (porous granular media) coagulates and retains oil).
Claim 4:  A method according to claim 1, wherein the microporous granular media has a MyCelx Hardness (HM) of at least or about 8.0, (See column 2, lines 45-51, Bennett; the particular mineral filter materials also includes fused alumina, which has a Mohs hardness of 9.0, as evidenced on page 2 of Washington Mills.  Since fused alumina would clearly have an intrinsic Mohs hardness greater than any test reference material that has a Mohs hardness of 8.0, it would pass the testing procedure that would result in a MyCelx hardness value of 8.0 or greater as claimed.  Thus, the Examiner interprets that Bennett anticipates the claimed range at 9.0).
Claim 5:, A method according to claim 1, wherein the microporous granular media has a MyCelx Durability (DM) of Class A. However, the present application defines the MyCelx Durability (DM) as a measure of longevity under backwashing conditions (See instant Specification; See page 42, Iines 8-9; Examiner interprets the disclosed granular media such as silica sand or zircon to meet the standard of DM Class A because silica sand, zircon, and fused alumina are harder than the disclosed bone char in Bennett which already withstands turbulent backwashing conditions, See column 3, lines 9-11, Bennett).
Claim 6: A method according to claim 1, wherein the microporous granular media has a MyCelx Durability (DM) of Class B. (The instant application defines the MyCelx Durability (DM) as a measure of longevity under backwashing conditions (see present application; pg 42, In 8-9; The MyCelx Durability (DM) of a test substrate provides additional information related to the longevity of a particular substrate under the backwashing conditions; pg 43, In 1-4; Examiner interprets the disclosed granular media such as silica sand, zircon and fused alumina to meet the standard of DM Class B because silica sand or zircon are harder than the disclosed bone char in Bennett which already withstands turbulent backwashing conditions, See column 3, lines 9-11, Bennett).
Claim 7: A method according to claim 1, wherein the microporous granular media comprises a microporous quartz, gibbsite, spinel, metal or metal oxide, metal sulfide, montmorillonite, halloysite, natural or synthetic zeolite, natural or synthetic ceramic, silica, marcasite, tourmaline, beryl, topaz, cubic zirconia, and mullite (See paragraph [0018], Alper and See column 2, lines 45-51, Bennett; The Examiner also notes that aluminum oxide is also considered a “ceramic”).
Claim 10: A method according to claim 1, wherein the microporous granular media has an average pore size from about 5 nm to about 18 nm, (See column 13, lines 59-67, column 14, lines 37-42, Mertens; The pore sizes disclosed range from 12 angstroms to 80 angstroms, converting to a range of 1.2 to 8 nm, overlapping within the claimed range).
Claim 15: A method according to claim 1, wherein the particulates comprise mineral particulates (See paragraph [0018], Alper, and See column 2, lines 45-51, Bennett).
Claim 19: A method according to claim 1, wherein the backwash liquid is water (See column 4, lines 7-8, lines 17-19, Bennett).
Claim 33: A method according to claim 1, wherein the microporous granular media has a MyCelx Hardness (HM) of at least 8.5, (See column 2, lines 45-51, Bennett; the particular mineral filter materials also includes fused alumina, which has a Mohs hardness of 9.0, as evidenced on page 2 of Washington Mills.  Since fused alumina would clearly have an intrinsic Mohs hardness greater than any test reference material that has a Mohs hardness of 8.5, it would pass the testing procedure that would result in a MyCelx hardness value of 8.5 or greater as claimed.  Thus, the Examiner interprets that Bennett anticipates the claimed range at 9.0).
Claim 36: A method according to claim 1, wherein the microporous granular media has an average pore size from 9 nm to about 18 nm, (See column 13, lines 59-67, column 14, lines 37-42, and then also See column 23, lines 57-63; Mertens discloses a pore size range of from 9 to 15 nm).
Claims 21, 22, 31, 34, 37 are directed to a method of removing oily contaminants from contaminated water, a method type invention group.
Regarding Claims 21, 22, 31, 34 & 37, Alper discloses a method of removing oily contaminants from contaminated water (See paragraphs [0016], [0017] and See Table 1), the steps of:
a)    flowing water contaminated with freely suspended oil particles in excess of that sufficient to surface wet any solid contaminants which are present through a filter bed of ACM microporous granular media (See paragraph [0017], [0018]; or [0058] & [0061]; In accordance with the present invention, the oily bilgewater is passed through one or more filters incorporating the principles of the invention; See paragraph [0018]; Filter configurations incorporating the above described compositions (hereinafter referred to as "absorbent compositions") may be based on various water permeable substrates ... which substrates are infused or otherwise treated with the absorbent compositions, which are then cured ... the said absorbent compositions can be incorporated into or upon other filtering substrates and media ... mineral particulates such as perlite and vermiculite, and particulate, fibrous or porous ceramic or porous (e.g. sintered) metal substrates and media; See paragraph [0041]; A wastewater sample deemed to be representative of a typical bilgewater and containing a large variety of contaminants was subjected to filtration using devices and methods in accordance with the present invention ... The contaminant concentrations for the input and output sample was measured and are shown in Table 1 below; Table 1, showing oil and grease at 10 times more than the suspended solids present in the wastewater);
b)    coalescing the oil particles during the contaminated water flow through the filter bed (See paragraphs [0018], [0022] & [0061]; the adsorbent portion of the adsorbent infused perlite (porous granular media) coagulates and retains oil) and independently accumulating coalesced oil contaminants in the interstices of the filter bed during the flow of water therethrough, to achieve a clarified effluent (See paragraphs [0018], [0022] & [0061] & [0063]; the adsorbent portion of the adsorbent infused perlite (porous granular media) coagulates and retains oil inherently between its particulate media (interstices)).
Alper does not explicitly disclose the microporous granular media comprising a microporous granular substrate having a standard MyCelx Hardness (HM) of at least or about 7.5 within a filter housing, and wherein the microporous granular media comprises spinel, natural or synthetic zeolite, natural or synthetic ceramic, beryl, topaz, and cubic zirconia, the method further comprising the steps of c) terminating the flow of contaminated water after the filter bed has become at least partially saturated with accumulated contaminants; d) cleaning the filter bed of by (i) injecting diluent liquid into said bed to form a liquid mixture including filter bed granules and contaminants; (ii) agitating the liquid mixture to dislodge the accumulated contaminants from the filter bed granules; and (iii) removing contaminants from the microporous granular media; and e) reforming the filter bed of ACM microporous granular media for further filtration flow.
However, the instant Specification defines the MyCelx Hardness (HM) as a relative hardness to a test reference material of known Mohs Hardness, such that a MyCelx Hardness (HM) of at least or about 7.0 must be harder than a test reference material that has a Mohs Hardness of at least or about 7.0 (See instant Specification; page 36, Iines 10-22; The MyCelx Hardness (HM) determination uses ... a sample of silica quartz (equivalent to silica sand) ... of Mohs hardness of 7. This MyCelx Hardness test is used to determine whether the candidate microporous granular substrate has a MyCelx Hardness HM greater than or about 7, designated HM >= 7.  The same testing process applies to establishing subsequent MyCelx Hardness HM of materials using test reference materials with a corresponding known Mohs hardness.  For example, a sample of topaz or cubic zirconia which is known to have a Mohs hardness of 8 can be used, and any candidate substrate that passes this test is assigned HM >= 8).
Bennett discloses a method of removing oil, (See column 7, lines 23-26, Bennett), and particulate contaminants from contaminated water, (See column 7, lines 23-24, lines 24-25, lines 32-33, Bennett), the method further comprising the steps of c) terminating the flow of contaminated water after the filter bed has become at least partially saturated with accumulated contaminants, (See column 5, lines 9-25, See column 6, lines 44-50, Bennett; The fluid flow is stopped and drained, then it is sparged with air and settles); d) cleaning the filter bed of by (i) injecting diluent liquid into said bed to form a liquid mixture including filter bed granules and contaminants; (ii) agitating the liquid mixture to dislodge the accumulated contaminants from the filter bed granules; and (iii) removing contaminants from the microporous granular media, (See column 5, lines 16-17, See column 7, lines 31-34, Bennett; backwashing is accomplished by using filtrate to fluidize and loosen the contaminants and flushing them), and e) reforming the filter bed of ACM microporous granular media for further filtration flow, (See column 5, lines 4-24, or See column 6, lines 44-56, Bennett) and the microporous granular media comprising a microporous granular substrate having a standard MyCelx Hardness (HM) of greater than 7.5, (See column 2, lines 45-50, Bennett; Silica sand according to the instant Specification as indicated above will have a “MyCelx Hardness” of at least or about 7.5, See column 2, lines 45-51, Bennett; the particular mineral filter materials also includes fused alumina, which has a Mohs hardness of 9.0, as evidenced on page 2 of Washington Mills.  Since fused alumina would clearly have an intrinsic Mohs hardness greater than any test reference material that has a Mohs hardness of 7.5, it would pass the testing procedure that would result in a MyCelx hardness value of 7.5 or greater as claimed.  Thus, the Examiner interprets that Bennett anticipates the claimed range at 9.0. The Examiner also notes that aluminum oxide is also considered a “ceramic”), and wherein the microporous granular media comprises spinel, natural or synthetic zeolite, natural or synthetic ceramic, beryl, topaz, and cubic zirconia, (See column 2, lines 45-51, Bennett; The Examiner also notes that aluminum oxide is also considered a “ceramic”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the method of Alper by incorporating the microporous granular media comprising further comprising the method further comprising the steps of c) terminating the flow of contaminated water after the filter bed has become at least partially saturated with accumulated contaminants; d) cleaning the filter bed of by (i) injecting diluent liquid into said bed to form a liquid mixture including filter bed granules and contaminants; (ii) agitating the liquid mixture to dislodge the accumulated contaminants from the filter bed granules; and (iii) removing contaminants from the microporous granular media e) reforming the filter bed of ACM microporous granular media for further filtration flow, (See column 5, lines 4-24, or See column 6, lines 44-56, Bennett), and a microporous granular substrate having a standard MyCelx Hardness (HM) of greater than 7.5 and wherein the microporous granular media comprises spinel, natural or synthetic zeolite, natural or synthetic ceramic, beryl, topaz, and cubic zirconia as in Bennett because Alper has typical changes in pressure drop across its filter containing particulates, (See Figure 1, paragraphs [0018] & [0020], Alper), so when a “preset pressure differential [or drop] across the filter” has been reached, backwashing is undertaken, (See column 4, lines 31-33, Bennett), such that “the filter is periodically cleaned by directing water upwards” which “is very well known in the water treatment industry and has been used for many years”, (See column 1, lines 8-12, Bennett).  Moreover, when backwashing, it will use granular substrates that are “relatively hard and thus withstands the tumbling action of the backwashing and fluidizing steps”, (See column 3, lines 9-11, Bennett).
Modified Alper does not disclose an average pore size from about 0.2 nm to about 30 nm.
Mertens discloses a method of adsorbing contaminants with a microporous granular substrate, (See column 1, lines 45-64, Mertens), wherein the microporous granular substrate has an average pore size from about 0.2 nm to about 30 nm, (See column 13, lines 59-67, column 14, lines 37-42; The pore sizes disclosed range from 12 angstroms to 80 angstroms, converting to a range of 1.2 to 8 nm, falling within the claimed range).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the method of modified Alper by incorporating an average pore size from about 0.2 nm to about 30 nm as in Mertens because “porous inorganic solids have found great utility as…separation media for industrial application” in which “mesoporous materials, such as…aluminas…are attractive materials for use in adsorption, separation…due to the uniform and tunable pores, high surface areas and large pore volumes” and “consequently, such mesoporous materials can be useful…as large capacity adsorbents”, when applied to the process of Alper which relies upon the absorption process in removing oils from water, (See Abstract and paragraph [0021], Alper).
Additional Disclosures Included:
Claim 22: A method according to claim 21, wherein the ACM microporous granular media has a MyCelx Hardness (HM) of at least or about 8.0, (See column 2, lines 45-51, Bennett; the particular mineral filter materials also includes fused alumina, which has a Mohs hardness of 9.0, as evidenced on page 2 of Washington Mills.  Since fused alumina would clearly have an intrinsic Mohs hardness greater than any test reference material that has a Mohs hardness of 8.0, it would pass the testing procedure that would result in a MyCelx hardness value of 8.0 or greater as claimed.  Thus, the Examiner interprets that Bennett anticipates the claimed range at 9.0).
Claim 31: A method according to claim 21, wherein the microporous granular media has an average pore size from about 5 nm to about 18 nm, (See column 13, lines 59-67, column 14, lines 37-42, Mertens; The pore sizes disclosed range from 12 angstroms to 80 angstroms, converting to a range of 1.2 to 8 nm, overlapping within the claimed range).
Claim 34: A method according to claim 21, wherein the microporous granular media has a MyCelx Hardness (HM) of at least 8.5, (See column 2, lines 45-51, Bennett; the particular mineral filter materials also includes fused alumina, which has a Mohs hardness of 9.0, as evidenced on page 2 of Washington Mills.  Since fused alumina would clearly have an intrinsic Mohs hardness greater than any test reference material that has a Mohs hardness of 8.5, it would pass the testing procedure that would result in a MyCelx hardness value of 8.5 or greater as claimed.  Thus, the Examiner interprets that Bennett anticipates the claimed range at 9.0).
Claim 37: A method according to claim 21, wherein the microporous granular media has an average pore size from 9 nm to about 18 nm, (See column 13, lines 59-67, column 14, lines 37-42, and then also See column 23, lines 57-63; Mertens discloses a pore size range of from 9 to 15 nm).

Claims 26-28, 32, 35 & 38 are directed to a method of removing oil and particulates from contaminated water, a method type invention group.
Regarding Claims 26-28, 32, 35 & 38, Alper discloses a method of removing oil and particulates from contaminated water (See paragraphs [0016], [0017] and See Table 1), the method comprising the steps of:
a)    flowing water containing contaminants comprising suspended oil droplets and/or particulates through a filter bed comprising a microporous granular substrate (See paragraphs [0017] & [0018]; See paragraphs [0058] or [0061]), wherein at least a portion of the microporous granular substrate is at least partially coated or infused with an absorption composition comprising a homogeneous thermal reaction product of an oil component selected from the group consisting of glycerides, fatty acids, fatty acid esters, alkenes and alkynes, and a methacrylate or acrylate polymer component (See paragraphs [0022], [0023], [0032] & [0061]); and
b)    coalescing at least a portion of the oil droplets during flow and retaining the portion of the oil droplets in the filter bed and/or retaining at least a portion of the particulates in the filter bed; (See paragraphs [0018], [0022] & [0061]; the adsorbent portion of the adsorbent infused perlite (porous granular media) coagulates and retains oil).
Alper does not explicitly disclose the microporous granular substrate having a standard MyCelx Hardness (HM) of greater than 7.5 and an average pore size from about 0.2 nm to about 30 nm, and wherein the microporous granular media comprises spinel, natural or synthetic zeolite, natural or synthetic ceramic, beryl, topaz, and cubic zirconia, c) terminating the flow of the water after the portion of the oil droplets and/or particulates have been retained in the filter bed; or d) turbulently backwashing the filter bed with retained oil and particulate contaminants with a backwash liquid to release the contaminants, and separating the released contaminants from the filter bed.
However, the instant Specification defines the MyCelx Hardness (HM) as a relative hardness to a test reference material of known Mohs Hardness, such that a MyCelx Hardness (HM) of at least or about 7.0 must be harder than a test reference material that has a Mohs Hardness of at least or about 7.0 (See instant Specification; page 36, Iines 10-22; The MyCelx Hardness (HM) determination uses ... a sample of silica quartz (equivalent to silica sand) ... of Mohs hardness of 7. This MyCelx Hardness test is used to determine whether the candidate microporous granular substrate has a MyCelx Hardness HM greater than or about 7, designated HM >= 7.  The same testing process applies to establishing subsequent MyCelx Hardness HM of materials using test reference materials with a corresponding known Mohs hardness.  For example, a sample of topaz or cubic zirconia which is known to have a Mohs hardness of 8 can be used, and any candidate substrate that passes this test is assigned HM >= 8).
Bennett discloses a method of removing oil, (See column 7, lines 23-26, Bennett), and particulates from contaminated water, (See column 7, lines 23-24, lines 24-25, lines 32-33, Bennett), further comprising the steps of: c) terminating the flow of the water after the portion of the oil droplets and/or particulates have been retained in the filter bed, (See column 5, lines 9-25, See column 6, lines 44-50, Bennett; The fluid flow is stopped and drained, then it is sparged with air and settles); d) turbulently backwashing the filter bed with a backwash liquid to release the contaminants, and separating the released contaminants from the filter bed, (See column 5, lines 16-17, See column 7, lines 31-34, Bennett), and the microporous granular media comprising a microporous granular substrate having a standard MyCelx Hardness (HM) of greater than 7.5 (See column 2, lines 45-50, Bennett; Silica sand according to the instant Specification as indicated above will have a “MyCelx Hardness” of at least or about 7.0, See column 2, lines 45-51, Bennett; the particular mineral filter materials also includes fused alumina, which has a Mohs hardness of 9.0, as evidenced on page 2 of Washington Mills.  Since fused alumina would clearly have an intrinsic Mohs hardness greater than any test reference material that has a Mohs hardness of 7.5, it would pass the testing procedure that would result in a MyCelx hardness value of 7.5 or greater as claimed.  Thus, the Examiner interprets that Bennett anticipates the claimed range at 9.0), and wherein the microporous granular media comprises spinel, natural or synthetic zeolite, natural or synthetic ceramic, beryl, topaz, and cubic zirconia, (See column 2, lines 45-51, Bennett; The Examiner also notes that aluminum oxide is also considered a “ceramic”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the method of Alper by incorporating the microporous granular media comprising further comprising the steps of: c) terminating the flow of contaminated water after the coalesced oil and/or particulates have been retained in the filter bed; d) turbulently backwashing the filter bed with a backwash liquid to release the contaminants, and separating the released contaminants from the backwashed filter bed and a microporous granular substrate having a standard MyCelx Hardness (HM) of greater than 7.5 and wherein the microporous granular media comprises spinel, natural or synthetic zeolite, natural or synthetic ceramic, beryl, topaz, and cubic zirconia as in Bennett because Alper has typical changes in pressure drop across its filter containing particulates, (See Figure 1, paragraphs [0018] & [0020], Alper), so when a “preset pressure differential [or drop] across the filter” has been reached, backwashing is undertaken, (See column 4, lines 31-33, Bennett), such that “the filter is periodically cleaned by directing water upwards” which “is very well known in the water treatment industry and has been used for many years”, (See column 1, lines 8-12, Bennett).  Moreover, when backwashing, it will use granular substrates that are “relatively hard and thus withstands the tumbling action of the backwashing and fluidizing steps”, (See column 3, lines 9-11, Bennett).
Modified Alper does not disclose an average pore size from about 0.2 nm to about 30 nm.
Mertens discloses a method of adsorbing contaminants with a microporous granular substrate, (See column 1, lines 45-64, Mertens), wherein the microporous granular substrate has an average pore size from about 0.2 nm to about 30 nm, (See column 13, lines 59-67, column 14, lines 37-42; The pore sizes disclosed range from 12 angstroms to 80 angstroms, converting to a range of 1.2 to 8 nm, falling within the claimed range).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the method of modified Alper by incorporating an average pore size from about 0.2 nm to about 30 nm as in Mertens because “porous inorganic solids have found great utility as…separation media for industrial application” in which “mesoporous materials, such as…aluminas…are attractive materials for use in adsorption, separation…due to the uniform and tunable pores, high surface areas and large pore volumes” and “consequently, such mesoporous materials can be useful…as large capacity adsorbents”, when applied to the process of Alper which relies upon the absorption process in removing oils from water, (See Abstract and paragraph [0021], Alper).
Additional Disclosures Included:
Claim 27:  A method according to claim 26, wherein the microporous granular media has a MyCelx Hardness (HM) of at least or about 8.0, (See column 2, lines 45-51, Bennett; the particular mineral filter materials also includes fused alumina, which has a Mohs hardness of 9.0, as evidenced on page 2 of Washington Mills.  Since fused alumina would clearly have an intrinsic Mohs hardness greater than any test reference material that has a Mohs hardness of 8.0, it would pass the testing procedure that would result in a MyCelx hardness value of 8.0 or greater as claimed.  Thus, the Examiner interprets that Bennett anticipates the claimed range at 9.0).
Claim 28: A method according to claim 26, further comprising the step of: e) re-initiating the flow of the water contaminated with suspended oil droplets and/or particulates through the filter bed, (See column 5, lines 4-24, or See column 6, lines 44-56, Bennett; The filtering and backwashing cycles were repeated multiple times in a row using the numbers stated in the cited passages).
Claim 32: A method according to claim 26, wherein the microporous granular media has an average pore size from about 5 nm to about 18 nm, (See column 13, lines 59-67, column 14, lines 37-42, Mertens; The pore sizes disclosed range from 12 angstroms to 80 angstroms, converting to a range of 1.2 to 8 nm, overlapping within the claimed range).
Claim 35: A method according to claim 26, wherein the microporous granular media has a MyCelx Hardness (HM) of at least 8.5, (See column 2, lines 45-51, Bennett; the particular mineral filter materials also includes fused alumina, which has a Mohs hardness of 9.0, as evidenced on page 2 of Washington Mills.  Since fused alumina would clearly have an intrinsic Mohs hardness greater than any test reference material that has a Mohs hardness of 8.5, it would pass the testing procedure that would result in a MyCelx hardness value of 8.5 or greater as claimed.  Thus, the Examiner interprets that Bennett anticipates the claimed range at 9.0).
Claim 38: A method according to claim 26, wherein the microporous granular media has an average pore size from 9 nm to about 18 nm, (See column 13, lines 59-67, column 14, lines 37-42, and then also See column 23, lines 57-63; Mertens discloses a pore size range of from 9 to 15 nm).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Alper, (US 2001/0042720), in view of Bennett et al., (“Bennett”, US 4,626,359), in further view of Mertens et al., (“Mertens”, US 10,351,639; The earlier patent publication date of the WIPO publication, June 16, 2016 is relied upon in this rejection), in further view of Alper, (“Alper 2”, US 2012/0316251).
Claim 8 is directed to a method of removing oily contaminants from contaminated water, a method type invention group.
Regarding Claim 8, modified Alper teaches a method according to claim 1, wherein the oil component of the homogeneous thermal reaction product comprises fatty acids obtained by the process of:
i) providing an initial glyceride composition comprising one or more drying oils and/or semi-drying oils (See paragraph [0064], Alper; As has been discussed herein, the absorbent compositions used in the present invention are typically reaction products of methacrylate polymers and a drying or semi-drying oil, such as linseed oil; See paragraph [0031], Alper; The absorbent composition used in the present invention may be prepared by a thermal reaction process. The first step of the process involves heating the oil component (glyceride or fatty acid or alkene or alkyne) to approximately 235-350 degrees F. at a rate of about 5 degrees F. per minute with continuous stirring);
iii) thermally reacting the initial glyceride composition with a methacrylate or acrylate polymer compound to yield the homogeneous thermal reaction product (See paragraph [0031], Alper; Then, the polymer component, usually in powdered form, is slowly stirred into the heated oil component; See paragraph [0064]; As has been discussed herein, the absorbent compositions used in the present invention are typically reaction products of methacrylate polymers and a drying or semi-drying oil, such as linseed oil).
Modified Alper does not disclose ii) cleaving and separating fatty acids from the initial glyceride composition to provide a fatty acid blend comprising saturated, mono-unsaturated, and/or poly-unsaturated fatty acids, the fatty acid blend being unique to the initial glyceride composition; and thermally reacting the fatty acid blend instead of the glyceride composition.
Alper 2 discloses removing oily contaminants from contaminated water, (See Abstract, Alper 2), ii) cleaving and separating fatty acids from the initial glyceride composition to provide a fatty acid blend comprising saturated, mono-unsaturated, and/or poly-unsaturated fatty acids, the fatty acid blend being unique to the initial glyceride composition; and thermally reacting the fatty acid blend instead of the glyceride composition, (See paragraphs [0021], [0023] & [0024], Alper 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the method of modified Alper by incorporating the step of ii) cleaving and separating fatty acids from the initial glyceride composition to provide a fatty acid blend comprising saturated, mono-unsaturated, and/or poly-unsaturated fatty acids, the fatty acid blend being unique to the initial glyceride composition; and thermally reacting the fatty acid blend instead of the glyceride composition as in Alper 2 in order to “exploit and enhance the cohesive tendency of oils, hydrocarbons, and other noxious species…which can then serve in filtration uses,” (See paragraph [0021], Alper 2).
Claims 9 & 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alper, (US 2001/0042720), in view of Bennett et al., (“Bennett”, US 4,626,359), in further view of Mertens et al., (“Mertens”, US 10,351,639; The earlier patent publication date of the WIPO publication, June 16, 2016 is relied upon in this rejection), in further view of Chen et al., (“Chen”, WO 2016/025873 A1).
Claims 9 & 12 is directed to a method of removing oil and particulate contaminants from contaminated water, a method type invention group.
Regarding Claim 9, modified Alper teaches a method according to claim 1, but does not disclose wherein the microporous granular media has an average particle size from about 0.1 mm to about 6 mm. 
Chen discloses a method of removing contaminants from contaminated water, (See paragraph [2], Chen), wherein its microporous granular media has an average particle size from about 0.1 mm to about 6 mm (See paragraph [22], Chen; Chen discloses an average particle size of 100-2000 microns; which when converted to mm, anticipates the claimed range from 0.1 to 2 mm). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the method of modified Alper by incorporating  wherein the microporous granular substrate has an average media size from about 0.1 mm to about 6 mm as in Chen to “improve the water contaminants reduction or removal efficacy for the application of water purification”, (See paragraph [55], Chen), such that “adequate flow rates are achieved while maintaining high contaminant removal”, (See paragraph [15], Chen).
Regarding Claim 12, modified Alper discloses a method according to claim 1, but does not disclose wherein the microporous granular media has a total water content below about 8 wt%. 
Chen discloses a method of removing contaminants from contaminated water, (See paragraph [2], Chen), wherein the microporous granular media has a total water content below about 8 wt%, (See paragraphs [76] & [105], Chen; Chen anticipates the claimed range from 5% to 8% or from 3% to 8%).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the method of modified Alper by incorporating the microporous granular media to have a total water content below about 8 wt% as in Chen to “improve the water contaminants reduction or removal efficacy for the application of water purification”, (See paragraph [55], Chen), such that “adequate flow rates are achieved while maintaining high contaminant removal”, (See paragraph [15], Chen).
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alper, (US 2001/0042720), in view of Bennett et al., (“Bennett”, US 4,626,359), in further view of Mertens et al., (“Mertens”, US 10,351,639; The earlier patent publication date of the WIPO publication, June 16, 2016 is relied upon in this rejection), in further view of Giangrasso, (US 2004/0011255 A1).
Claim 11 is directed to a method of removing oil and particulate contaminants from contaminated water, a method type invention group.
Regarding Claim 11, modified Alper teaches a method according to claim 1, but does not disclose wherein the microporous granular media has a pore volume from about 0.005 cm3/g to about 0.5 cm3/g. 
Giangrasso discloses a method for filtering water, (See paragraphs [0002], [0011] & [0031], Giangrasso), wherein the microporous granular media has a pore volume from about 0.005 cm3/g to about 0.5 cm3/g, (See paragraph [0013]; The ceramic material according to the invention has a porosity of greater than 60%. Porosity is experimentally determined via pore volume; See paragraph [0038]; The physical data on the resulting ceramic is compiled in Table 1; Table 1, showing pore volume of about 0.73 cm3/g, which anticipates the claimed range at ‘about 0.5 cm3/g’).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the method of modified Alper by incorporating  wherein the microporous granular media has a pore volume from about 0.005 cm3/g to about 0.5 cm3/g as in Giangrasso in order to provide a level of “porosity and/or large surface area”, (See paragraph [0002], Giangrasso), such that it makes available a “material with a high adsorption capacity, which therefore is exceptionally suitable for use as filter material”, (See paragraph [0010], Giangrasso).
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alper, (US 2001/0042720), in view of Bennett et al., (“Bennett”, US 4,626,359 in further view of Mertens et al., (“Mertens”, US 10,351,639; The earlier patent publication date of the WIPO publication, June 16, 2016 is relied upon in this rejection), in further view of Brown et al., (“Brown”, US 2008/0083666).
Claim 16 is directed to a method of removing oily contaminants from contaminated water, a method type invention group
Regarding Claim 16, modified Alper discloses a method according to claim 1, turbulently backwashing the filter bed with the backwash liquid (See column 5, lines 16-17, See column 7, lines 31-34, Bennett), but does not disclose further comprising sparging the backwash liquid with an inert gas.
Brown discloses a system for removing contaminants from contaminated water, (See Abstract, Brown), further comprising sparging the backwash liquid with an inert gas, (See paragraph [0029], Brown).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the method of modified Alper by incorporating further comprising sparging the backwash liquid with an inert gas as in Brown because “those skilled in the art will recognize that other fluids…may serve as backwash fluid”, (See paragraph [0033], Brown), in order to “prevent channeling and compaction”, (See paragraph [0029], Brown). 
Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alper, (US 2001/0042720), in view of Bennett et al., (“Bennett”, US 4,626,359), in further view of Mertens et al., (“Mertens”, US 10,351,639; The earlier patent publication date of the WIPO publication, June 16, 2016 is relied upon in this rejection), in further view of Cohen, (US 5,882,531).
Claim 23 is directed to a method of removing oily contaminants from contaminated water, a method type invention group.
Regarding Claim 23, modified Alper discloses a method as defined in claim 21, but does not disclose wherein step of cleaning is further characterized by flowing the liquid mixture through a flow path which is in part exterior to the filter housing, and withdrawing part of the diluent liquid and the contaminants from the liquid mixture through a perforated surface in said flow path or wherein the step of cleaning is further characterized by flowing the liquid mixture over a perforated element, and withdrawing at least a portion of the diluent liquid and the contaminants through said perforated element.
Cohen discloses a method wherein set of cleaning is further characterized by flowing the liquid mixture through a flow path which is in part exterior to the filter housing, and withdrawing part of the diluent liquid and the contaminants from the liquid mixture through a perforated surface in said flow path (outer media container 56 is perforated with a plurality of apertures 64, FIGS. 6a and 6b , See column 5, Iines 44-47, column 8, Iines 6-13; column 8, Iines 32-38, Cohen), or wherein the step of cleaning is further characterized by flowing the liquid mixture over a perforated element, and withdrawing at least a portion of the diluent liquid and the contaminants through said perforated element (the outer media container 56 is perforated with a plurality of apertures 64 , FIGS. 6a and 6b, See column 5, Iines 44-47; column 8, Iines 32-38, Cohen).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the method of modified Alper by incorporating wherein step of cleaning is further characterized by flowing the liquid mixture through a flow path which is in part exterior to the filter housing, and withdrawing part of the diluent liquid and the contaminants from the liquid mixture through a perforated surface in said flow path or wherein the step of cleaning is further characterized by flowing the liquid mixture over a perforated element, and withdrawing at least a portion of the diluent liquid and the contaminants through said perforated element as in Cohen so that the “media…gets both a quick and vigorous cleaning that requires less water and time than a conventional system consumes to backwash its media”, (See column 3, lines 62-65, Cohen).
Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  The Examiner indicates allowable subject matter, specifically in the independent claims, upon removal of “natural or synthetic ceramic”, using the materials “spinel, beryl, topaz, and cubic zirconia”, after further searching and consideration of the claimed invention with those materials in the relevant fields of endeavor.  The Examiner notes that the closest prior art of record including Alper, (US 2001/0042720), Bennett et al., (“Bennett”, US 4,626,359), and newly found reference, Sansalone, (US 2006/0032807), does not disclose this feature in combination with the claimed subject matter of “a method of removing oily contaminants from contaminated water” and “backwashing”.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN M PEO whose telephone number is (571)272-9891.  The examiner can normally be reached on M-F, 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bobby Ramdhanie can be reached on 571-270-3240.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JONATHAN M PEO/Primary Examiner, Art Unit 1779